Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  02/11/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,6-8,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen [US Pub# 2013/0220046].
Regarding claim 1-5, 6-8, 10: A threaded nut for a ball screw drive, having a deflecting body (5/ 60+50, see fig 5) and a single-piece  comprising a central piece (30) and a flange (end portion 37 of the nut 30), wherein the deflecting body (5) is attached on the central piece (30) and is designed for recirculation of balls, wherein the flange (37) is aligned and is directly in contact with an outer surface of a front side of the deflecting body, wherein a pin (10), which fixes the deflecting body (5) to the central piece, is inserted in a recess of the flange and a recess of the deflecting body (5) which are mutually aligned.
wherein the recesses are designed as bores in the flange as well as in the deflecting body (see fig 1). wherein the recess ( see fig 2, element 50 +60 have holes with recess) of the deflecting body is designed as a groove in the deflecting body.


wherein the notch ( see markp fig 2) in the deflecting body is shaped at least partially conically.
wherein the deflecting body (55+65) has a second front side with a second recess of the deflecting body shaped similarly as the recess of the deflecting body on the front side (see fig 2).
wherein the central piece (30) is encompassed by the deflecting body (deflecting body from both sides) and additional deflecting bodies (50,55, see fig 3), which contact in the circumferential direction of the central piece in a connectionless manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US Pub# 2013/0220046] in view of Toda [US Pat # 6,464,034].
Regarding claims 6 and 9 Chen does not explicitly shows that the pin is designed as a notched pin , wherein on each front side of the deflecting body precisely one pin is inserted into the deflecting body. However Toda shows the pin is designed as a notched pin (56 , see fig 4) , 
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made attachment pins notched pins to increase surface contact and prevent slippage. It would have been obvious also to have modified the Chen reference and redesign the deflecting body such that they can be attached by only one pin to reduce the manufacturing cost and to easily assemble the deflecting body on the central piece.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen [US Pub# 2013/0220046] in view of Rupp [US Pub# 2013/0228026].
Regarding claim 9, Chen does not explicitly show a pulley is molded on the front side of the
central piece opposite the flange. However Rupp show pulley is molded on central piece
opposite to the flange (see [0010] & fig 1).

It would have been obvious to someone having ordinary skill in the art at the time of the
effective filling date to have molded the pulley on the central piece to reduce the number of the
connecting parts (example connecting screws and holes) and reduce the manufacturing cost.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US Pub# 2013/0220046] in view of Toda [US Pat # 6,464,034].

Regarding claims 11-17 Chen discloses a threaded nut for a ball screw drive, comprising:
a single-piece comprising a central piece (30) having a cylindrical surface and a flange extending radially outwardly from an end of the cylindrical surface, wherein the flange has a first recess;

wherein the flange (see fig 2) is in direct contact with an outer surface of a front side of the deflecting body. wherein the first and second recesses are bores (see fig 2).
wherein the second recess is a groove ( see fig 2).wherein the deflecting body (50+60) has a notch located radially inward of the groove, wherein the notched has an enlarged cross-section compared to the groove ( see fig 2).wherein the notch ( see markup fig 2)  is shaped at least partially conically.
Chen does not explicitly shows that the pin is designed as a notched pin , wherein on each front side of the deflecting body precisely one pin is inserted into the deflecting body. However Toda shows the pin is designed as a notched pin (56 , see fig 4) , wherein on each front side of the deflecting body (14a, 14b) precisely one pin is inserted into the deflecting body.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made attachment pins notched pins to increase surface contact and prevent slippage. It would have been obvious also to have modified the Chen reference and redesign the deflecting body such that they can be attached by only one pin to reduce the manufacturing cost and to easily assemble the deflecting body on the central piece.
[AltContent: arrow][AltContent: textbox (Recess)][AltContent: arrow][AltContent: textbox (Notch )]
    PNG
    media_image1.png
    726
    507
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658